Title: From Alexander Hamilton to Philip Van Rensselaer, [20 August 1783]
From: Hamilton, Alexander
To: Van Rensselaer, Philip


[Albany, August 20, 1783]
Dr Sir
I find on examination that the Cash I could spare is so trifling that it would be of little use to you. I send you a line to the Governor which is at your service. I imagine there may be about £50 due me. The letter accompanying this gives the Govr. an account of the time I was at Congress. He will calculate according to the allowance made by the state. If I can dispose of a bill on Philadelphia, I shall have it in my power to offer you a further sum.
I am Dr S   Yr. friend & ser
A Hamilton
Aug. 20.
